              Case 19-00507                Claim 4-2             Filed 07/03/19                Desc Main Document                         Page 1 of 3

Fill in this information to identify your case:

Debtor         McQuillen Place Company, LLC

United States Bankruptcy Court for the:         NORTHERN DISTRICT OF IOWA

Case number       19-00507
(if known)




Official Form 410
Proof of Claim                                                                                                                                                      4/19
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you
received.

Part 1:         Identify the Claim

1. Who is the current
   creditor?                  First Security Bank & Trust Company
                              Name of the current creditor (the person or entity to be paid for this claim)

                              Other names the creditor used with the debtor


2. Has this claim been            No
   acquired from
   someone else?                  Yes. From whom?

3. Where should               Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   notices and                                                                                            different)
   payments to the        First Security Bank & Trust Company                                             First Security Bank & Trust Company
   creditor be sent?
                          809 Clark Street                                                                809 Clark Street
     Federal Rule of      PO Box 577                                                                      PO Box 577
     Bankruptcy Procedure Charles City, IA 50616-0507                                                     Charles City, IA 50616-0507
     (FRBP) 2002(g)           Name, Number, Street, City, State & Zip Code                                Name, Number, Street, City, State & Zip Code
                              Contact phone         641-228-2343                                          Contact phone      641-228-2343
                              Contact email                                                               Contact email

                              Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4. Does this claim                No
   amend one already                                                                                          4                                  July 2, 2019
                                  Yes. Claim number on court claims registry (if known)                                          Filed on
   filed?

5. Do you know if                 No
   anyone else has
   filed a proof of claim         Yes. Who made the earlier filing?
   for this claim?




Official Form 410                                                           Proof of Claim                                                                           page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 1 of 65
              Case 19-00507                 Claim 4-2         Filed 07/03/19               Desc Main Document                         Page 2 of 3

Part 2:         Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any                 No
   number you use to
   identify the debtor?            Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the             $          4,030,746.28 Does this amount include interest or other charges?
   claim?
                                                              No
                                                              Yes. Attach statement itemizing interest, fees, expenses, or other charges required by
                                                              Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of       Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   the claim?
                              Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                              Limit disclosing information that is entitled to privacy, such as health care information.

                              Promissory note secured by real estate mortgage - see attached

9. Is all or part of the           No
   claim secured?                  Yes.      The claim is secured by a lien on property.
                                             Nature of property:

                                                Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                             Attachment (Official Form 410-A) with this Proof of Claim.
                                                Motor vehicle
                                                Other. Describe:       See attached statement
                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                             example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                             has been filed or recorded.)

                                             Value of property:                        $             500,000.00

                                             Amount of claim that is secured:          $             500,000.00
                                                                                                                    (The sum of the secured and unsecured amounts
                                             Amount of claim that is unsecured:        $           3,530,746.28     should match the amount in line 7.)


                                             Amount necessary to cure any default as of the date of the petition:             $

                                             Annual Interest Rate (when case was filed)               0         %

                                                Fixed
                                                Variable

10. Is this claim based            No
    on a lease?
                                   Yes. Amount necessary to cure any default as of the date of the petition:                      $

11. Is this claim subject          No
    to a right of setoff?
                                   Yes. Identify the property:




Official Form 410                                                       Proof of Claim                                                                        page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 2 of 65
              Case 19-00507                Claim 4-2           Filed 07/03/19            Desc Main Document                      Page 3 of 3

12. Is all or part of the
    claim entitled to
    priority under 11
    U.S.C. § 507(a)?              No
                                  Yes.      Check one:

                                         Domestic support obligations (including alimony and child support) under
                                         11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                              $
                                         Up to $3,025* of deposits toward purchase, lease, or rental of property or
                                         services for personal, family, or household use. 11 U.S.C. § 507(a)(7).             $
                                         Wages, salaries, or commissions (up to $13,650*) earned within 180 days
                                         before the bankruptcy petition is filed or the debtor’s business ends,
                                         whichever is earlier.11 U.S.C. § 507(a)(4).                                         $

                                         Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).               $

                                         Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                   $

                                     Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies.                  $
                      * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

Part 3:         Sign Below

The person completing         Check the appropriate box:
this proof of claim must
sign and date it.                 I am the creditor.
FRBP 9011(b).
                                  I am the creditor’s attorney or authorized agent.
If you file this claim            I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP
5005(a)(2) authorizes             I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
courts to establish local
rules specifying what a       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
signature is.                 the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a          I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and
fraudulent claim could        correct.
be fined up to $500,000,
imprisoned for up to 5
years, or both.               I declare under penalty of perjury that the foregoing is true and correct.
18 U.S.C. §§ 152, 157,
and 3571.
                              Executed on date         July 3, 2019
                                                       MM/ DD / YYYY

                              /s/ /s/ Larry S. Eide
                                Signature

                              Print the name of the person who is completing and signing this claim:

                              Name                     /s/ Larry S. Eide

                              Title                    Attorney

                              Company                  Pappajohn, Shriver, Eide & Nielsen P.C.
                                                       Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                       Attn: Larry S. Eide
                                                       PO Box 1588
                              Address                  Mason City, IA 50402-1588
                                                       Number, Street, City, State and Zip Code

                              Contact phone            641-423-4264              Email     eide@pappajohnlaw.com




Official Form 410                                                       Proof of Claim                                                                     page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 3 of 65
  Case 19-00507      Claim 4-2 Part 2    Filed 07/03/19   Desc Exhibit POC attachment
                                        Page 1 of 8



                             STATEMENT ATTACHED
                                      TO
                                PROOF OF CLAIM
                         McQUILLEN PLACE COMPANY, LLC
                               CASE NO. 19-00507

       First Security Bank & Trust Company (“Claimant”) files this proof of claim. The claim
is based upon a promissory note dated December 31, 2014, executed by the Debtor and
originally given to Cedar Rapids Bank & Trust Company (“CRBT”). The promissory note
was subsequently assigned to Claimant by CRBT.

        The promissory note is primarily secured by a mortgage against real estate locally
known as 107 - 109 and 123 Main Street, Charles City, Floyd County, Iowa, and which is
legally described, to wit:

       LOT ONE (1), BLOCK TWENTY ONE (21), EXCEPT THE
       NORTHWESTERLY TWENTY TWO FEET (NWLY 22') THEREOF, OF THE
       ORIGINAL PLAT OF ST. CHARLES, NOW A PART OF CHARLES CITY,
       IOWA, OTHERWISE DESCRIBED AS: LOT ONE (1) OF THE IRREGULAR
       SURVEY OF BLOCK TWENTY ONE (21), ORIGINAL PLAT OF ST.
       CHARLES. NOW A PART OF CHARLES CITY, IOWA, EXCEPT THE
       NORTHWESTERLY TWENTY TWO FEET (NWLY 22') THEREOF;

       AND

       THE NORTH ONE HALF (N ½) OF THE WEST FORTY FEET (W 40') OF
       THE BRICK WALL BETWEEN LOTS ONE (1) AND TWO (2), BLOCK
       TWENTY ONE (21), ORIGINAL PLAT OF ST. CHARLES, NOW
       INCORPORATED AS A PART OF CHARLES CITY, IOWA;

       AND

       CHARLES CITY DISASTER REDEVELOPMENT PROJECT IOWA R 36(C)
       PARCEL NO. R 24 (P 10), MORE PARTICULARLY DESCRIBED AS: THE
       NORTHWESTERLY 22.00 FEET OF LOT ONE (1), BLOCK TWENTY ONE
       (21), ORIGINAL PLAT OF ST. CHARLES, NOW INCORPORATED AS THE
       CITY OF CHARLES CITY, FLOYD COUNTY, IOWA.

       (LOCALLY DESCRIBED AS 123 N. MAIN STREET, CHARLES CITY, IOWA
       50616 PARCEL NO. 110146700500)

                                           AND

       LOT TWO (2), BLOCK TWENTY-ONE (21), ORIGINAL PLAT OF ST.
       CHARLES, NOW INCORPORATED AS A PART OF CHARLES CITY,
       IOWA.




   Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 4 of 65
  Case 19-00507      Claim 4-2 Part 2    Filed 07/03/19   Desc Exhibit POC attachment
                                        Page 2 of 8



       LOT THREE OF THE IRREGULAR SURVEY OF BLOCK TWENTY-ONE OF
       THE ORIGINAL PLAT OF ST. CHARLES, NOW INCORPORATED AS
       CHARLES CITY.

       LOT 4 OF THE SUB-DIVISION OF LOTS 3 AND 4 OF BLOCK 21 OF THE
       ORIGINAL PLAT OF ST. CHARLES, NOW INCORPORATED AS CHARLES
       CITY, IOWA.

       LOT FIVE (5) OF THE IRREGULAR SURVEY OF BLOCK NO. TWENTY-
       ONE (21) OF THE ORIGINAL PLAT OF ST. CHARLES (NOW
       INCORPORATED AS CHARLES CITY) ACCORDING TO THE SUB-
       DIVISION OF SAID BLOCK TWENTY-ONE (21).

       Prior to the commencement of this case, Claimant filed a mortgage foreclosure
action against the Debtor seeking to foreclose the mortgage. A copy of the mortgage
foreclosure petition and all attachments are attached hereto. Also attached is a copy of the
Assignment and Assumption Agreement whereby CRBT assigned the promissory note and
all security documents to Claimant.

        Claimant is not certain of the value of the above-described real estate. The Debtor
has valued the real estate at $500,000.00 in Schedule A/B. Claimant believes that the real
estate may have a greater value but Claimant adopts the Debtor’s value for the purposes
of this proof of claim. At such time as Claimant has better knowledge of the value of the
above-described real estate, Clamant will file an amended proof of claim.

       The above-described real estate is subject to unpaid real estate taxes that were
delinquent at the commencement of the case in the aggregate amount of $225,282.00.
The installment of real estate taxes that became delinquent on October 1, 2018, was
unpaid in the amount of $106,265.00 plus penalty through April 2019 in the amount
$11,158.00 (aggregating $117,423.00). The installment of real estate taxes that became
delinquent on April 1, 2019, was unpaid in the amount of $106,265.00 plus penalty through
April 2019 in the amount $1,594.00 (aggregating $107,859.00).

       The amount due Claimant is calculated as follows:

 Promissory note principal balance                                         $3,646,790.49
 Real estate tax advance on 6/12/2018                                         236,446.00
 Interest on promissory note balance to 4/25/2019                             138,528.08
 Interest on real estate tax advance to 4/25/2019                               8,981.71
 Total balance due as of 4/25/19                                           $4,030,746.28



                                           -2-



   Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 5 of 65
  Case 19-00507     Claim 4-2 Part 2    Filed 07/03/19   Desc Exhibit POC attachment
                                       Page 3 of 8



      The Claimant received a payment in the amount of $900,000.00 from guarantor
Robert Thomson on December 28, 2018. This payment was applied as follows:

        Interest due as of December 28, 2018                                $281,610.03
        Accrued late charges as of commencement of foreclosure               385,188.33
        action and unpaid as of December 28, 2018
        Principal                                                            233,201.64
        Total payment received                                              $900,000.00

       In addition to the foregoing sum, Claimant is entitled to attorney’s fees which have
not yet been determined.

       The principal owner of the Debtor, Charles Thomson, has personally guaranteed the
promissory note. The promissory note is also secured by mortgages against real estate
owned by Charles Thomson, Amelia Management, LLC, Umbrella Realty, LLC and Janan
M. Thomson Family Trust. Since these parcels of real estate are not owned by the Debtor,
no value is assigned to them in this proof of claim.




                                           -3-



   Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 6 of 65
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 7 of 65
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 8 of 65
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 9 of 65
  Case 19-00507         Claim 4-2 Part 2   Filed 07/03/19   Desc Exhibit POC attachment
                  E-FILED 2018 AUG 27 8:01 AM FLOYD
                                           Page  7 of- 8CLERK OF DISTRICT COURT




                   IN THE IOWA DISTRICT COURT FOR FLOYD COUNTY


CEDAR RAPIDS BANK AND TRUST    )
COMPANY,                       )
                               )
           Plaintiff,          )                 Case No.    EQCV 031170
      v.                       )
                               )
MCQUILLEN PLACE COMPANY, LLC, )
CHARLES M. THOMSON, ROBERT L. )                  ORDER GRANTING PLAINTIFF’S
THOMSON, AMELIA MANAGEMENT, )                    MOTION TO SUBSTITUTE PARTY
LLC, AMELIA TRUST, CERRO GORDO )                 PLAINTIFF
COUNTY, IOWA, and SCHINDLER    )
ELEVATOR CORPORATION,          )
                               )
             Defendants.       )


      Plaintiff’s Motion to Substitute Party Plaintiff came before the undersigned for
consideration. No party resists. Having reviewed the Motion and the Court file, and
being apprised in the particulars, the Court FINDS and CONCLUDES that the Motion
should be, and it is hereby, GRANTED for the reasons set forth therein.

      IT IS THEREFORE ORDERED that First Security Bank and Trust Company is
hereby substituted as Plaintiff in this matter.

     Captions on filings made after this order shall show First Security Bank and Trust
Company as the Plaintiff.




{02465550.DOCX}
   Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 10 of 65
Case 19-00507           Claim 4-2 Part 2           Filed 07/03/19   Desc Exhibit POC attachment
              E-FILED 2018 AUG 27 8:01 AM FLOYD
                                       Page  8 of- 8CLERK OF DISTRICT COURT




                                               State of Iowa Courts

 Type:                     OTHER ORDER

 Case Number               Case Title
 EQCV031170                (CDW)CEDAR RAPIDS BANK AND TRUST VS MCQUILLEN
                           PLACE ET AL


                                                       So Ordered




Electronically signed on 2018-08-27 08:01:45   page 2 of 2




Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 11 of 65
Case 19-00507       Claim 4-2 Part 3   Filed 07/03/19   Desc Exhibit Amended & Substituted
                 E-FILED 2018 MAY 01 11:52 AM FLOYD
                                     Petition   Page- 1CLERK
                                                        of 9 OF DISTRICT COURT




                    IN THE IOWA DISTRICT COURT FOR FLOYD COUNTY

CEDAR RAPIDS BANK AND TRUST    )
COMPANY,                       )
                               )
           Plaintiff,          )                Case No. EQCV 031170
      v.                       )
                               )                Amended and Substituted
MCQUILLEN PLACE COMPANY, LLC, )                 PETITION TO FORECLOSE
CHARLES M. THOMSON, ROBERT L. )                 MORTGAGE WITHOUT REDEMPTION
THOMSON, AMELIA MANAGEMENT, )
LLC, AMELIA TRUST, CERRO GORDO )
COUNTY, IOWA, and SCHINDLER    )
ELEVATOR CORPORATION,          )
                               )
           Defendants.         )

                                           NOTICE

     THE PLAINTIFF HAS ELECTED FORECLOSURE WITHOUT REDEMPTION.
THIS MEANS THAT THE SALE OF THE MORTGAGED PROPERTY WILL OCCUR
PROMPTLY AFTER ENTRY OF JUDGMENT UNLESS YOU FILE WITH THE
COURT A WRITTEN DEMAND TO DELAY THE SALE. IF YOU FILE A WRITTEN
DEMAND, THE SALE WILL BE DELAYED UNTIL TWELVE MONTHS (or SIX
MONTHS if the petition includes a waiver of deficiency judgment) FROM ENTRY OF
JUDGMENT IF THE MORTGAGED PROPERTY IS YOUR RESIDENCE AND IS A
ONE-FAMILY OR TWO-FAMILY DWELLING OR UNTIL TWO MONTHS FROM
ENTRY OF JUDGMENT IF THE MORTGAGED PROPERTY IS NOT YOUR
RESIDENCE OR IS YOUR RESIDENCE BUT NOT A ONE-FAMILY OR TWO-
FAMILY DWELLING. YOU WILL HAVE NO RIGHT OF REDEMPTION AFTER
THE SALE.    THE PURCHASER AT THE SALE WILL BE ENTITLED TO
IMMEDIATE POSSESSION OF THE MORTGAGED PROPERTY.                       YOU MAY
PURCHASE AT THE SALE.
     IF YOU DO NOT FILE A WRITTEN DEMAND TO DELAY THE SALE AND IF
THE MORTGAGED PROPERTY IS YOUR RESIDENCE AND IS A ONE-FAMILY OR
TWO-FAMILY DWELLING, THEN A DEFICIENCY JUDGMENT WILL NOT BE
ENTERED AGAINST YOU. IF YOU DO FILE A WRITTEN DEMAND TO DELAY
THE SALE, THEN A DEFICIENCY JUDGMENT MAY BE ENTERED AGAINST YOU
IF THE PROCEEDS FROM THE SALE OF THE MORTGAGED PROPERTY ARE
INSUFFICIENT TO SATISFY THE AMOUNT OF THE MORTGAGE DEBT AND
COSTS.
     IF THE MORTGAGED PROPERTY IS NOT YOUR RESIDENCE OR IS NOT A
ONE-FAMILY OR TWO-FAMILY DWELLING, THEN A DEFICIENCY JUDGMENT

{02434664.DOC}                             1

   Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 12 of 65
Case 19-00507         Claim 4-2 Part 3    Filed 07/03/19    Desc Exhibit Amended & Substituted
                 E-FILED 2018 MAY 01 11:52 AM FLOYD
                                     Petition   Page- 2CLERK
                                                        of 9 OF DISTRICT COURT




MAY BE ENTERED AGAINST YOU WHETHER OR NOT YOU FILE A WRITTEN
DEMAND TO DELAY THE SALE.

                 Plaintiff, Cedar Rapids Bank and Trust Company (hereinafter “CRBT”), for its

cause of action against Defendants, respectfully states:

                 1.      CRBT is a state bank organized and existing under the laws of the State of

Iowa, with its principal place of business in Cedar Rapids, Linn County, Iowa.

                 2.      Defendant, McQuillen Place Company, LLC (“McQuillen”) is an Iowa

limited liability company with its principal place of business in Charles City, Floyd County,

Iowa.

                 3.      Defendant, Charles M. Thomson is an individual resident of Charles City,

Floyd County, Iowa.

                 4.      Defendant, Robert L. Thomson is an individual resident of Charles City,

Floyd County, Iowa.

                 5.      Defendant, Amelia Management, LLC (“Amelia Management”), is an

Iowa limited liability company with its principal place of business in Charles City, Floyd

County, Iowa.

                 6.      Defendant, Amelia Trust, is a trust organized and existing under the laws

of the State of Iowa, and pursuant to the Amelia Trust Declaration and Agreement dated April

20, 2012. Charles M. Thomson serves as the Trustee of the Amelia Trust.

                 7.      McQuillen is the record titleholder of the following described real

property situated in Floyd County, Iowa, to wit:

        LOTS ONE, TWO, THREE, FOUR AND FIVE (1, 2, 3, 4 AND 5) OF THE
        IRREGULAR SURVEY OF BLOCK TWENTY-ONE (21), ORIGINAL
        PLAT OF ST. CHARLES, NOW INCORPORATED IN AND AS A PART

{02434664.DOC}                                 2

   Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 13 of 65
Case 19-00507          Claim 4-2 Part 3   Filed 07/03/19    Desc Exhibit Amended & Substituted
                 E-FILED 2018 MAY 01 11:52 AM FLOYD
                                     Petition   Page- 3CLERK
                                                        of 9 OF DISTRICT COURT




        OF CHARLES CITY, IOWA (also known as McQuillen Place Condominiums,
        or Condominium Unit A and Condominium Unit B of McQuillen Place
        Condominiums, hereinafter “McQuillen Property”).

                 8.       Upon information and belief, Defendant Schindler Elevator Corporation is

a Delaware corporation with its principal place of business in Morristown, New Jersey.

                 9.       On or about December 31, 2014, McQuillen executed and delivered a

Promissory Note to CRBT (“Note”), in the original principal sum of Three Million Eight

Hundred Eighty Thousand and No/100 Dollars ($3,880,000.00), bearing interest at the initial

variable rate of 5.25% per annum, and originally payable at maturity on June 30, 2016. A true

and correct copy of Note 1 is attached hereto as “Exhibit 1” and is incorporated by reference as

though fully set forth herein.

                 10.      The Note was amended by Change in Terms Agreements dated June 30,

2016, December 1, 2016, March 31, 2017 and June 30, 2017, respectively (collectively

“Amendments”). Under the terms of the Amendments the Note currently bears interest at the

variable rate of 6.75% per annum, and matured on December 15, 2017. Copies of the

Amendments are attached hereto as “Exhibit 2.”

                 11.      To secure the indebtedness evidenced by the Note, McQuillen, on

December 31, 2014, executed and delivered a Construction Mortgage (“Mortgage”) to CRBT,

which was filed on January 5, 2015, in Book 2015 at Page 0014 of the records of the Floyd

County, Iowa Recorder. The Mortgage mortgages and conveys the McQuillen Property in favor

of CRBT as security for the Note and the indebtedness evidenced thereby. A true and correct

copy of the Mortgage is attached hereto as “Exhibit 3” and incorporated by reference as though

fully set forth herein.


{02434664.DOC}                                 3

   Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 14 of 65
Case 19-00507          Claim 4-2 Part 3   Filed 07/03/19      Desc Exhibit Amended & Substituted
                 E-FILED 2018 MAY 01 11:52 AM FLOYD
                                     Petition   Page- 4CLERK
                                                        of 9 OF DISTRICT COURT




                 12.      To further secure the indebtedness evidenced by the Note, Charles M.

Thomson executed and delivered to CRBT an unlimited Commercial Guaranty dated December

31, 2014 (“Charles Thomson Guaranty”), by the terms of which he personally guaranteed all of

McQuillen’s obligations under the Note and Mortgage. A true and correct copy of the Charles

Thomson Guaranty is attached hereto as “Exhibit 4” and incorporated by reference as though

fully set forth herein.

                 13.      To further secure the indebtedness evidenced by the Note, the Amelia

Trust executed and delivered to CRBT an unlimited Commercial Guaranty dated December 31,

2014 (“Amelia Trust Guaranty”), by the terms of which the Amelia Trust guaranteed all of

McQuillen’s obligations under the Note and Mortgage. A true and correct copy of the Amelia

Trust Guaranty is attached hereto as “Exhibit 5” and incorporated by reference as though fully

set forth herein.

                 14.      To further secure the indebtedness evidenced by the Note, Amelia

Management executed and delivered to CRBT an unlimited Commercial Guaranty dated

December 31, 2014 (“Amelia Management Guaranty”), by the terms of which Amelia

Management guaranteed all of McQuillen’s obligations under the Note and Mortgage. A true

and correct copy of the Amelia Management Guaranty is attached hereto as “Exhibit 6” and

incorporated by reference as though fully set forth herein.

                 15.      To further secure the indebtedness evidenced by the Note, Robert L.

Thomson executed and delivered to CRBT a limited Commercial Guaranty dated December 31,

2014 (“Robert Thomson Guaranty”), by the terms of which he personally guaranteed

$900,000.00 of McQuillen’s obligations under the Note and Mortgage. A true and correct copy


{02434664.DOC}                                 4

   Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 15 of 65
Case 19-00507          Claim 4-2 Part 3   Filed 07/03/19     Desc Exhibit Amended & Substituted
                 E-FILED 2018 MAY 01 11:52 AM FLOYD
                                     Petition   Page- 5CLERK
                                                        of 9 OF DISTRICT COURT




of the Robert Thomson Guaranty is attached hereto as “Exhibit 7” and incorporated by reference

as though fully set forth herein.

                 16.      The Note and Mortgage provide that if any payment is not made on the

date it is due, the Note will be in default.

                 17.      The Note matured according to its terms on December 15, 2017, and

McQuillen has failed to pay the balance owed under the Note. CRBT gave McQuillen, Robert L.

Thomson, Charles M. Thomson, Amelia Trust and Amelia Management a Notice of Default, true

and correct copies of which are attached hereto as “Exhibit 8” and incorporated by reference as if

fully set forth herein.

                 18.      The default under the Note and Mortgage has not been cured and the

indebtedness under the terms of the Note and the Mortgage has not been paid to CRBT.

                 19.      CRBT is the owner and holder of the Note and Mortgage, and as of March

12, 2018, there is due and payable to CRBT the principal balance of $3,879,992.13, plus accrued

interest in the amount of $99,128.41, late charges of $385,188.33, plus accruing interest on the

principal balance at the rate of 11.75% per annum from March 12, 2018 forward.

                 20.      The Mortgage provides that McQuillen is obligated to pay all real estate

taxes, special assessments, and fire and hazard insurance premiums with respect to the

McQuillen Property. CRBT has been forced to advance or may advance payments for real estate

taxes and insurance premiums, and is entitled to recover the same with interest at the rate of

11.75% per annum.




{02434664.DOC}                                 5

   Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 16 of 65
Case 19-00507          Claim 4-2 Part 3   Filed 07/03/19     Desc Exhibit Amended & Substituted
                 E-FILED 2018 MAY 01 11:52 AM FLOYD
                                     Petition   Page- 6CLERK
                                                        of 9 OF DISTRICT COURT




                 21.      CRBT has paid or may pay for lien searches or continuations of the

abstract of title, and is entitled under the terms of the Mortgage to recover the same with interest

at the rate of 11.75% per annum.

                 22.      The Note and Mortgage provide that in the event of default, suit, and

foreclosure, the holder’s attorney’s fees and other expenses of litigation, shall be paid by

McQuillen. CRBT’s attorneys are filing an affidavit for such fees, as is required by statute,

contemporaneously with the filing of this Petition. CRBT asks for such attorney’s fees as it may

recover under the Note and Mortgage and applicable statutes.

                 23.      The Note provides that upon default, the interest rate increases by 5% per

annum. CRBT is entitled to interest on its judgment at the contract rate of 11.75% per annum.

See Iowa Code §§ 535.2(1), 668.13(2).

                 24.      CRBT is the owner and holder of the Note and Mortgage.

                 25.      CRBT does not waive its right to a deficiency judgment, but requests

foreclosure of the Mortgage without redemption pursuant to Iowa Code sections 654.20 through

654.26. The Property is not the residence of McQuillen, Amelia Trust, Amelia Management,

Charles M. Thomson or Robert L. Thomson, and is not a one-family or two-family dwelling.

                 26.      CRBT is credibly informed and believes that Cerro Gordo County, Iowa

claims to have some lien, claim, right, title or interest in the McQuillen Property by virtue of a

Forgivable Mortgage dated July 5, 2013 and filed on January 15, 2015 in Book 2015 at Page

0100 of the records of the Floyd County, Iowa Recorder. CRBT believes, and therefore alleges,

that any interest that Cerro Gordo County, Iowa may have under such Mortgage is junior and

inferior to CRBT’s Mortgage, and that CRBT’s Mortgage creates a lien, claim and interest in the


{02434664.DOC}                                  6

   Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 17 of 65
Case 19-00507          Claim 4-2 Part 3   Filed 07/03/19    Desc Exhibit Amended & Substituted
                 E-FILED 2018 MAY 01 11:52 AM FLOYD
                                     Petition   Page- 7CLERK
                                                        of 9 OF DISTRICT COURT




McQuillen Property that is superior to any of the asserted claims and interests of Cerro Gordo

County, Iowa and the other Defendants, or anyone claiming by, through or under any of the

Defendants.

                 27.      CRBT is credibly informed and believes that Schindler Elevator

Corporation claims or may claim to have some lien, claim, right, title or interest in the

McQuillen Property by virtue of a Mechanic’s Lien in the amount of $53,829.00, filed on

December 22, 2017, as MNLR #014429-0 with the Iowa Secretary of State’s Mechanic’s Notice

and Lien Registry. CRBT believes, and therefore alleges, that any interest that Schindler

Elevator Corporation may have under such Mechanic’s Lien is junior and inferior to CRBT’s

Mortgage, and that CRBT’s Mortgage creates a lien, claim and interest in the McQuillen

Property that is superior to any of the asserted claims and interests of Schindler Elevator

Corporation and the other Defendants, or anyone claiming by, through or under any of the

Defendants.

                 WHEREFORE, Plaintiff Cedar Rapids Bank and Trust Company prays for

judgment in personam against Defendants, McQuillen Place Company, LLC, Charles M.

Thomson, Robert L. Thomson, Amelia Management, LLC and Amelia Trust, jointly and

severally, provided that the personal judgment against Defendant Robert L. Thomson shall not

exceed the sum of $900,000.00, and for judgment in rem against the McQuillen Property and all

of the Defendants, with said judgment being for the principal amount of $3,879,992.13, plus

accrued interest in the amount of $99,128.41, late charges of $385,188.33, plus accruing interest

on the principal balance at the rate of 11.75% per annum from March 12, 2018 forward, plus the

costs and expenses incurred in enforcing the Note and Mortgage including the costs of this action


{02434664.DOC}                                 7

   Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 18 of 65
Case 19-00507          Claim 4-2 Part 3     Filed 07/03/19      Desc Exhibit Amended & Substituted
                 E-FILED 2018 MAY 01 11:52 AM FLOYD
                                     Petition   Page- 8CLERK
                                                        of 9 OF DISTRICT COURT




and reasonable attorney’s fees for Plaintiff’s attorneys, plus any real estate taxes, special

assessments, and fire and hazard insurance premiums and abstracting fees advanced or incurred

by Plaintiff; and for interest on said judgment at the rate of 11.75% per annum from the date of

filing the Petition herein.

                 Plaintiff further prays for judgment and decree

                 (a)      establishing Plaintiff's Mortgage as superior to all other liens upon the
                          McQuillen Property;

                 (b)      foreclosing Plaintiff's Mortgage for the full amount of the aforesaid
                          judgment, interest and costs;

                 (c)      establishing that Plaintiff's first and superior lien in the McQuillen
                          Property dates from the date of execution of said Mortgage; and

                 (d)      foreclosing Plaintiff's Mortgage against the Defendants.

                 Plaintiff further prays

                 (a)      that the Court find that Plaintiff is entitled to foreclosure without
                          redemption as provided in Iowa Code section 654.20 through 654.26;

                 (b)      that the judgment decree forever bar and stop each and every Defendant
                          from having or asserting any right, title, lien, interest or claim in or to the
                          McQuillen Property;

                 (c)      that a Special Execution issue from this Court directing the sale of said
                          McQuillen Property or so much thereof as may be necessary to satisfy said
                          judgment, interests, expenses, and costs; and

                 d)       that a Sheriff's Deed should issue conveying the absolute title to the
                          McQuillen Property against Defendants, and all persons claiming by,
                          through, or under them with a Writ of Possession then issuing forthwith to
                          put the Grantee of said Sheriff's Deed in immediate possession of the
                          McQuillen Property.

                 Cedar Rapids Bank and Trust Company further prays for general execution to

issue against the Defendants, McQuillen Place Company, LLC, Charles M. Thomson, Robert L.


{02434664.DOC}                                   8

   Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 19 of 65
Case 19-00507       Claim 4-2 Part 3    Filed 07/03/19      Desc Exhibit Amended & Substituted
                 E-FILED 2018 MAY 01 11:52 AM FLOYD
                                     Petition   Page- 9CLERK
                                                        of 9 OF DISTRICT COURT




Thomson, Amelia Management, LLC and Amelia Trust, jointly and severally, (provided that

such execution against Defendant Robert L. Thomson shall not exceed the sum of $900,000.00),

if the McQuillen Property is insufficient or unavailable to satisfy the judgment and costs; and for

all other and further relief the Court deems just and equitable.

                 Cedar Rapids Bank and Trust Company further prays for all other and further

relief the Court deems just and equitable.


                                              /s/ Joseph E. Schmall
                                              Joseph E. Schmall (AT0007023)
                                              BRADLEY & RILEY PC
                                              2007 First Avenue SE
                                              PO Box 2804
                                              Cedar Rapids, IA 52406-2804
                                              Phone: (319) 363-0101
                                              Fax: (319) 363-9824
                                              Email: jschmall@bradleyriley.com

                                              ATTORNEY FOR CEDAR RAPIDS BANK AND
                                              TRUST COMPANY




{02434664.DOC}                                9

   Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 20 of 65
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56 PM
                      Amended       FLOYD Page
                                 Petition - CLERK OF45
                                                1 of DISTRICT COURT




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 21 of 65 1
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56 PM
                      Amended       FLOYD Page
                                 Petition - CLERK OF45
                                                2 of DISTRICT COURT




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 22 of 65 1
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56 PM
                      Amended       FLOYD Page
                                 Petition - CLERK OF45
                                                3 of DISTRICT COURT




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 23 of 65 1
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56 PM
                      Amended       FLOYD Page
                                 Petition - CLERK OF45
                                                4 of DISTRICT COURT




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 24 of 65 2
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56 PM
                      Amended       FLOYD Page
                                 Petition - CLERK OF45
                                                5 of DISTRICT COURT




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 25 of 65 2
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56 PM
                      Amended       FLOYD Page
                                 Petition - CLERK OF45
                                                6 of DISTRICT COURT




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 26 of 65 2
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56 PM
                      Amended       FLOYD Page
                                 Petition - CLERK OF45
                                                7 of DISTRICT COURT




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 27 of 65 2
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56 PM
                      Amended       FLOYD Page
                                 Petition - CLERK OF45
                                                8 of DISTRICT COURT




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 28 of 65 2
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56 PM
                      Amended       FLOYD Page
                                 Petition - CLERK OF45
                                                9 of DISTRICT COURT




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 29 of 65 2
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              10 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 30 of 65 2
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              11 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 31 of 65 2
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              12 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 32 of 65 3
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              13 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 33 of 65 3
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              14 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 34 of 65 3
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              15 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 35 of 65 3
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              16 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 36 of 65 3
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              17 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 37 of 65 3
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              18 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 38 of 65 3
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              19 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 39 of 65 3
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              20 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 40 of 65 3
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              21 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 41 of 65 3
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              22 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 42 of 65 3
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              23 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 43 of 65 3
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              24 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 44 of 65 3
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              25 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 45 of 65 3
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              26 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 46 of 65 3
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              27 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 47 of 65 3
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              28 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 48 of 65 4
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              29 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 49 of 65 4
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              30 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 50 of 65 4
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              31 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 51 of 65 4
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              32 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 52 of 65 5
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              33 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 53 of 65 5
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              34 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 54 of 65 5
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              35 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 55 of 65 5
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              36 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 56 of 65 6
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              37 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 57 of 65 6
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              38 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 58 of 65 6
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              39 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 59 of 65 6
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              40 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 60 of 65 7
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              41 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 61 of 65 7
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              42 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 62 of 65 7
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              43 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 63 of 65 7
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              44 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 64 of 65 8
Case 19-00507   Claim 4-2 Part 4   Filed 07/03/19   Desc Exhibit Exhibits 1-8 to
        E-FILED 2018 MAR 14 3:56Petition
                     Amended    PM FLOYDPage
                                         - CLERK
                                              45 OF DISTRICT COURT
                                                 of 45




                                                                 Exhibit
Case 6:20-cv-02041-CJW-KEM Document 12-11 Filed 07/07/20 Page 65 of 65 8
